DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 2-4, 6-7, and 10-12 have been amended.  New claims 16-24 are added.  Claims 1, 5, and 13-15 are cancelled.  Claims 2-4, 6-12, and 16-24 are pending, and are under examination on the merits.


Response to Amendment
The Amendment by Applicants’ representative Christina L. Mangelsen on 11/01/2021 has been entered.   

Response to Arguments/Amendments
Specification
 
Applicant’s amendment to the specification obviates the objection.  The objection is withdrawn.
Claim objection
 
Applicant’s amendment to claim 7 obviates the rejection.  The objection is withdrawn.
Claim rejection under 35 U.S.C.§112(b)
 
Applicant’s amendment to claim 11 obviates the rejection.  The rejection is withdrawn.

Claim rejection under 35 U.S.C.§103(a)
 
Applicant’s amendment and argument have been fully considered, but not sufficient to overcome the rejection.
Applicant’s argument is on the ground that the independent claim 7 patentably defines over Yavorsky (the `540 publication), Zhao, and the EPA report, taken either alone or in any proper combination, because the resulting combination (of the three references) would not 

Applicant’s argument is found not persuasive.  In response to applicant's argument that the three references taken either alone or in any proper combination would not teach the claimed invention, the test for obviousness is not whether the features of secondary and third references may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  
For the present claims, the primary reference (the `540 publication) discloses a method for forming the separation apparatus by contacting the support phase with a solution, wherein the solution comprising polymerizable monomers or oligomers of 2-acrylamido-2-methyl-1-propanesulfonic acid (AMPS), and a polymerization initiator of ammonium persulfate and the support phase of allyl functionalized nylon fibers (polyamide).  The difference between Applicant’s claims and the `540 publication is that the prior art does not teach heating the reaction mixture with energy in the microwave spectrum, but with a thermo-heating energy to initiate the radical polymerization process.  However, Zhao et al. and EPA report both teach the surface modification polymerization reaction can also be carried out with energy in the microwave spectrum.  Therefore, the difference is further taught and/or suggested by Zhao et al. and/or EPA report.  Accordingly, Applicant’s claims would have been obvious over the combined teaching of the `540 publication, Zhao et al. and EPA report as a whole.   The rejection is maintained.

Claim Objections
Claims 2-4 and 6 are objected to because of the following informalities:  Claims 2-4 and 6 depend on claim 7.   A dependent claim should depend on a preceding claim, not a subsequent one.  Claims 2-4 and 6 should be cancelled and renumbered as new claims 25-28, which depends on preceding claim 7. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, claim 21 contains a phrase “the polymerization initiator in an amount of from about 0.1% (w/v) to about 1% (w/v)”.   However, claim 21 does not define the “v” in “(w/v)”.  Therefore, claim 21 is indefinite.

	
Claim Rejections - 35 USC § 103 (revised)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4, and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over US2015/0258540 (“the `540 publication”) in view of Zhao et al.  Surface & Coatings Technology, (2014), v.240, p197-203, and EPA Research Project (Grant number R830909), Final Report of Graft Polymerization, (2006) (“EPA report”), and US 7,208,093 (“the `093 patent”).

Applicant’s claim 7 is drawn to a method for forming a separation apparatus comprising: contacting a polymeric support phase with a solution, wherein the polymeric support phase is formed of a polymeric composition that comprises a polyamide, wherein the polyamide of the polymeric composition is at a surface of the support phase, the polyamide comprising a grafting site, the solution comprising polymerizable monomers or oligomers and a polymerization initiator; and contacting the support phase and the solution in contact therewith with energy in the microwave spectrum, thereby initiating radical graft polymerization of the 

Determination of the scope and content of the prior art (MPEP §2141.01)
The `540 publication discloses a method for forming the separation apparatus comprising: contacting a support phase with a solution, the solution comprising polymerizable monomers or oligomers and a polymerization initiator, wherein the support phase of allyl functionalized nylon fibers of polyamides were treated with solution containing ammonium persulfate as an radical polymerization initiator, where persulfate decomposition initiates free radical polymerization and monomer solution for polymerization paragraph [0034]; thereby initiating radical graft polymerization of the monomers or oligomers to form the polymer grafted at the surface of the polyamide of the support phase (packing bed of support phase of polyamide nylon) in a column, wherein surface functionalized surface grafting polymerization of the 2-acrylamido-2-methyl-1-propanesulfonic acid (AMPS) as monomer on polymer fibers, and the polymerization radical initiator is ammonium persulfate ; see paragraphs [0034], [0037-0038], [0042], and FIG. 1F. 

Zhao et al. discloses a method for surface modification of polyamide 66 fabric by microwave induced grafting with a monomer 2-hydroxyethyl methacrylate (HEMA). The mechanism of the microwave induced grafting modification of polyamide 66 fabric is described at Scheme 2:

    PNG
    media_image1.png
    320
    613
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    123
    593
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    171
    649
    media_image3.png
    Greyscale
 

    PNG
    media_image4.png
    146
    658
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    309
    676
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    338
    663
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    27
    422
    media_image7.png
    Greyscale



EPA report discloses a method of photo-induced graft radical polymerization for facile modification of nanofiltration membrane surface, wherein commercial vinyl monomers including 2-hydroxyethyl methacrylate (HEMA) and 2-acrylamino-2-methyl-1-propanesulfonic acid (AMPS) were used as the monomers, wherein UV irradiation was done in a chamber containing an electrodeless microwave lamp, see page 7 under “Methods and Materials”.

The `093 patent discloses chromatographic separation matrix of ion exchanger capacity of the ethylenediamine grafting capacity was range from 166umol/mL gel to 224 umol/mL gel, see Example 4-2 and TABLE 1, Col. 9, Lns. 10-43.
Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between claims 7, 21-24 and the `540 publication is that the prior art does not disclose contacting the support phase and the solution with energy in the microwave spectrum.

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, claims 7, 21-24 would have been obvious over the `540 publication because the difference is further taught by Zhao et al., which discloses a method for surface modification of polyamide 66 fabric by microwave induced grafting with 2-hydroxyethyl methacrylate (HEMA), wherein the polymerization initiator is KPS (potassium persulfate) solution, see page 198. 
In terms of claims 2 and 16-17 wherein the polymeric support phase comprises a plurality of fibers, the `540 publication discloses the polymeric support phase comprises a plurality of fibers, see FIG. 1F.
In terms of claims 3, and 18-19 wherein the chromatography functionality comprising ion exchange functionality, hydrophilic interaction functionality, affinity chromatography functionality, metal ion separation functionality, or combinations thereof, the `540 publication discloses a method for forming the separation apparatus which provides cation-exchange or anion-exchange functionality to the high surface area fibers, useful for the ion-exchange chromatographic purification of biomolecules, such as monoclonal antibodies (mAbs) by treating the support fibers with an aqueous solution of 2-acrylamido-2-methyl-1-propanesulfonic acid sodium salt, ammonium cerium(IV) nitrate, and HNO3 to form a secondary functionality to the grafted polymer, see Abstract and [0037] of the `540 publication.
In terms of claim 4 wherein the chromatography functionality comprising a carboxylic acid, a sulfonate, a primary amine, a secondary amine, a tertiary amine, a quaternary amine, a hydroxyl, an acetic acid, a nitrile, an amidoxime,an ester, an azide, an alkyne, an epoxide, or 
In terms of claim 6 wherein the polymer is grafted directly to the polyamide of the support phase in an amount such that the chromatography functionality is present on the support phase at a density of about 20 μmol per gram of support phase or greater, the `540 publication discloses the HPS/MBAm treated fibers are reacted with an aqueous solution of 2-acrylamido-2-methyl-1-propanesulfonic acid sodium salt, ammonium cerium(IV) nitrate, and HNO3 at 35 °C under a nitrogen atmosphere such that the acrylamide polymer is covalently attached to the fiber surface known as grafting polymerizations, see [0037].   The `540 publication does not specifically teach the chromatography functionality is present on the support phase at a density of about 20 μmol per gram of support phase or greater.  However,  the `093 patent discloses chromatographic separation matrix of ion exchanger capacity of the ethylenediamine grafting capacity was range from 166umol/mL gel to 224 μmol/mL gel, see Example 4-2 and TABLE 1, Col. 9, Lns. 10-43.  One ordinary skilled in the art would understand that chromatographic separation matrix of ion exchanger capacity should have ion exchanger capacity around range from 166 μmol/mL gel to 224 μmol/mL gel according to the teaching and/or suggesting by the `093 patent for the same chromatographic application.
In terms of claim 8, Zhao et al. discloses the surface modification of polyamide 66 fabric by microwave starting at ambient temperature, see page 198.
In terms of claim 9, Zhao et al. and the `540 publication both disclose the surface modification of polyamide 66 fabric, which is an irregular cross-section shape.   
In terms of claim 10, wherein the energy in the microwave spectrum is at frequency of from about 2 GHz (~150 mm) to about 5 GHz (~375 mm), Zhao et al. discloses the microwave radiation energy ranges 1-1000 mm, which covers the range of 150-375 mm.    
EPA report discloses a method of photo-induced graft radical polymerization for facile modification of nanofiltration membrane surface, wherein commercial vinyl monomers including 2-hydroxyethyl methacrylate (HEMA) and 2-acrylamino-2-methyl-1-propanesulfonic acid (AMPS) were used as the monomers, wherein UV irradiation was done in a chamber containing an electrodeless microwave lamp.  
In terms of claim 12, wherein the initiator comprising ammonium persulfate, potassium persulfate, or sodium persulfate, Zhao et al. discloses the polymerization radical initiator is potassium (KPS) at page 198, right column.
In terms of claim 21, wherein the solution comprising the polymerization initiator in an amount of from about 0.1% (w/v) to about 1% (w/v), the `540 publication discloses using polymerization initiator (ammonium persulfate) in an amount of 0.49g in a solution of 72.8 mL plus 1.96 g of DMAM and 5.02 g of 2-acrylamido-2-methyl-1-propanesulfonic acid, which reads on the range from about 0.1% (w/v) to about 1% (w/v), see Example 2 of the `540 publication.  

Conclusions
Claims 2-4, 6-12, and 16-24 are rejected.
Claims 2-4 and 6 are objected to.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731